Citation Nr: 1228901	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-27 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a headache disability, also diagnosed as post-concussive migraines.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss, tinnitus and headaches.

The Veteran's Notice of Disagreement with that decision was received at the RO in July 2006.  In an August 2007 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  The RO subsequently issued a Statement of the Case (SOC) addressing the remaining issue of service connection for headaches in June 2009.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in July 2009.  

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for headaches.  According to the Veteran's written statements and personal hearing testimony, he sustained a head injury during service when he fell out of the back of a truck and landed on his head.  The Veteran maintains that he temporarily lost consciousness, and was treated for the incident prior to service.  The Veteran asserts that he began having headaches during service shortly after the head injury which have continued to the present day.  The Veteran also indicated that he sought treatment at Fort Miley in San Francisco for headaches several times in 1972 shortly after discharge from service.  

The Veteran's medical record appears to be incomplete.  The STRs that are associated with the claims file do not show treatment for a head injury or for headaches.  Furthermore, several attempts to obtain post-service treatment records from various Federal facilities identified by the Veteran as locations at which he was treated for post-concussive headaches have been unsuccessful.  

In 2007, the RO requested the Veteran's medical records from Fort Miley VA Medical Center.  In a response received in October 2007, the Fort Miley VAMC indicated that no records for the "above-named patient" were located.  Significantly, the name of the Veteran was misspelled at the top of the page.  As such, there is a question of whether these records are locatable under the correct spelling of the Veteran's name.  

Also, an RO internal memorandum dated in April 2010 documents that clinical records from Ulm Germany Field Clinic are unavailable for review and that all procedures to obtain these records identified by the Veteran had been correctly followed.  In an April 2010 letter to the Veteran, the RO also indicated that they had contacted the National Personnel Records Center (NPRC) in an attempt to locate additional service treatment records; however, no additional treatment records have been obtained.  

Most importantly, the Veteran's claims folder reflects that it is a "rebuilt folder" and the evidence of record indicates that the Veteran was provided with a "C-number" around the time of discharge from service.  Currently, however, the Veteran is identified in the VA system by his Social Security Number, and not the C-number with which he was provided around the time of discharge from service.  In other words, the Veteran's current claim number is his Social Security Number; however, it appears that the Veteran, at one time back in 1972, was provided with a C-number.  Specifically, a June 1972 form addressed to the Veteran, with a C-Number of C-28 046 572, from the VA Center in St. Paul, Minnesota indicates that the Veteran was eligible to apply for a special type of National Service Life Insurance known as RH insurance which was available only to veterans with service-connected disabilities.  The form further informed the Veteran that since his disability had been rated as service-connected, he might be eligible for the insurance.  The form does not indicate which disability was service-connected.  Given the fact that the Veteran was previously provided with a C-number, it is not surprising that his current claims folder is based on a rebuilt folder.  It is therefore highly probable that the Veteran's original claims folder is represented by the C-number with which he was provided in 1972.  

At this personal hearing in August 2011, the Veteran testified that he never applied for that insurance; however, this document confirms that the Veteran was indeed provided with a C-number (other than his current claim number) and it appears to suggest that the Veteran had established service connection for a disability as of June 1972.  

Furthermore, the Veteran's accredited representative pointed out at the August 2011 personal hearing that the Veteran's name had been misspelled on various documents, including the 2007 request for records from Fort Miley, as noted above.  

In light of the foregoing, additional searches must be undertaken in an attempt to locate the Veteran's medical records from Fort Miley VAMC.  In particular, the search must include the correct spelling of the Veteran's name, as well a search for an original claims file based on the C-number that he was provided with in 1972.  The RO must also determine if service connection was established for hearing loss (which appears to be the most likely, given the findings on the STRs, and the discharge examination in particular), or other disability.  If the Veteran's original claims file is located, the files should be combined and all errors should be corrected.  

With regard to the Veteran's headaches, a VA examiner in November 2005 noted the Veteran's self-reported history regarding the in-service head injury, subsequent in-service headaches, and post-service headaches.  The examiner indicated a diagnosis of post-concussive headaches.  Although this diagnosis, by its very nature, appears to suggest that the examiner is relating the Veteran's headaches to the claimed in-service head injury, it is not altogether clear.  As such, after any additional medical and/or other federal records are obtained and associated with the claims file, the Veteran should be afforded another VA examination to obtain an opinion as to the likely etiology of his headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty-to-assist letter that complies with 38 C.F.R. § 3.159, and in particular, provide notice to the Veteran of how VA assigns effective dates and initial ratings for all grants of service connection.  

2.  Request records of the Veteran, including service treatment records and post-service treatment records from 1972 through 1973 from the NPRC, the Fort Miley VAMC and any other appropriate facility using the C-number C-28 046 572.  (See Form dated June 14, 1972 from the VA Center in St. Paul Minnesota regarding a special type of National Service Life Insurance known as RH insurance).  Also, attempt to locate the Veteran's original claims file with that claim number and determine whether service connection was established for any disability pursuant to that claim number.  If the searches are negative, repeat using the other spellings noted on Page 3 of the Veteran's August 2011 hearing transcript.  If the Veteran's original claims file is located, it should be combined with the current claims folder and all errors should be corrected.  All negative responses should be clearly documented in the claims file.  

3.  After all additional records are obtained and associated with the claims file, the Veteran should be afforded an examination to evaluate the current nature and etiology of his headaches.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed and should record a full history as reported by the Veteran with regard to the onset of his headaches and his in-service head injury.  The Veteran should be provided with an opportunity to report the symptoms he experienced in service and thereafter.  

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that he has headaches as a result of an in-service head injury and/or that his headaches had their onset during service, regardless of the cause.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  The examiner must keep in mind that the lack of treatment in service for headaches does not mean that the claimed headaches did not exist.  The Veteran is competent to report that he started experiencing headaches in service, after his head injury, and the examiner is directed to assume for the purposes of this opinion that his statements in that regard are credible.  

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, return the report as insufficient.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the record assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the April 2009 SOC, and provides an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


